Case 6:17-cv-02206-CEM-GJK Document 326 Filed 09/07/21 Page 1 of 3 PageID 9456




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

 NUVASIVE, INC.,                          )
                                          )
                                          )
      Plaintiff,                          ) Case No.:
                                          ) 6:17-cv-2206-Orl-41GJK
 VS                                       )
                                          )
                                          )
 ABSOLUTE MEDICAL, LLC, ABSOLUTE          )
 MEDICAL SYSTEMS, LLC, GREG               )
 SOUFLERIS, DAVE HAWLEY, and              )
 RYAN MILLER,                             )
                                          )
      Defendants.                         )
 _________________________________________)

 DEFENDANTS’ OPPOSED MOTION FOR LEAVE TO FILE A REPLY TO
 PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO BIFURCATE
                           TRIAL
       COME NOW Defendants, by and through their undersigned counsel, and

 pursuant to Local Rule 3.01(d), files this Opposed Motion for Leave to File a Reply

 to Plaintiff’s Response to Defendants’ Motion to Bifurcate Trial.

       On July 23, 2021, Defendants filed their Motion to Bifurcate Trial. (Doc. 311).

 On August 20, 2021, Plaintiff filed its response in opposition. (Doc. 320).

 Defendants now seek leave to file a brief reply, not to exceed five (5) pages to reply

 to the arguments Plaintiff makes in its response and provide additional information

 relevant to this Court’s consideration of the Motion to Bifurcate.


                                           1
Case 6:17-cv-02206-CEM-GJK Document 326 Filed 09/07/21 Page 2 of 3 PageID 9457




       WHEREFORE, Defendants respectfully request that this Court grant it leave

 to file a reply brief, which is no greater than five (5) pages, within seven (7) days of

 the Court’s ruling on this motion.

                           Local Rule 3.01(g) Certification

       Undersigned counsel for Defendants certifies that he conferred with counsel

 for Plaintiff regarding this motion. Counsel for Plaintiff are opposed to the relief

 requested herein.

       Dated: September 7, 2021

                                         Respectfully,

                                         /s/ Bryan E. Busch
                                         Bryan E. Busch, Esquire (Pro Hac Vice)
                                         bb@bsms.law
                                         BUSCH, MILLS & SLOMKA, LLP
                                         6400 Powers Ferry Road, N.W. Suite 391
                                         Atlanta, Georgia 30339
                                         (404) 800-4062 (Telephone)

                                         Christopher Y. Mills, Esquire
                                         cm@bsms.law
                                         BUSCH, MILLS & SLOMKA, LLP
                                         701 S. Olive Ave., Suite 105
                                         West Palm Beach, FL 33401
                                         Attorneys for Defendants




                                            2
Case 6:17-cv-02206-CEM-GJK Document 326 Filed 09/07/21 Page 3 of 3 PageID 9458




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 7, 2021, I electronically filed the
 foregoing with the Clerk of the Court utilizing the CM/ECF system. I further certify
 that I electronically transmitted a true copy to:

       R. Craig Mayfield, Esquire
       cmayfield@bradley.com
       Diana N. Evans, Esquire
       dnevans@bradley.com
       Bradley Arant Boult Cummings LLP
       100 North Tampa Street, Suite 2200
       Tampa, Florida 33602
       Attorneys for NuVasive

       Christopher W. Cardwell, Esquire (pro hac vice)
       ccardwell@gsrm.com
       Mary Taylor Gallagher, Esquire (pro hac vice)
       mtgallagher@gsrm.com
       M. Thomas McFarland (pro hac vice)
       tmcfarland@gsrm.com
       Gullett, Sanford, Robinson & Martin, PLLC
       150 Third Avenue South, Suite 1700
       Nashville, TN 37201
       Attorneys for NuVasive


                                       /s/ Bryan E. Busch
                                       Bryan E. Busch, Esq. (Pro Hac Vice)
                                       bb@bsms.law




                                          3
